Title: To Thomas Jefferson from Thomas Oben, 30 December 1801
From: Oben, Thomas
To: Jefferson, Thomas


          
            Sir,
            Dublin, Decembr, the 30th, 1801N. 49. Marlborough Street.
          
          As soon as the intelligence of your election to the Presidentship arrived here, I had the honour to adress you a letter, concerning some pictures of the best Italian masters: for I conceived, that an application of such a nature would be favourably received by a person, high in litterary fame, and considered both as a patron, and a connoisseur of the fine Arts. As I had spent many years in Italy, professing Architecture, & Mathematicks, I wished to ascertain what encouragement such sciences would receive in a city, destined to be the residence of the Government of a great nation; & whether there be reason to think, that posterity will apply to its buildings the high praising sentence “materiam superabat Opus.”
          Such an idea must naturally occur to every thinking man, before he would undertake so long, and (I may add) so perilous a navigation, as that from Europe thither: particularly considering the many stories, that are circulated in the european ports; tho’ they be mere inventions calculated to prevent emigration. To be known to, or rather to seek the patronage & benevolence of a person in high authority, seemed to be a necessary and prudent step; & therefore I took the liberty to address you the above mentioned letter, which for more safety & expedition had been enclosed to his Excellency Rufus King, the american Minister in London, & who afterwards wrote of its having been forwarded.
          Not hearing any more about it, I take the liberty to write this second: but would regret to find it were not satisfactory to that person, whose political sentiments have met with so many enthusiastic admirers, among whom there is none more ardent than
          Your most obedient & most humble Servant
          
            Thomas Oben LL.D.
          
        